 

Exhibit 10.55

 

EXCLUSIVE MANUFACTURING

AND DISTRIBUTION AGREEMENT

 

THIS EXCLUSIVE MANUFACTURING AND DISTRIBUTION AGREEMENT (the “Agreement”) is
made and entered into this 30th day of December, 2019 (“Effective Date”) by and
between LBC PRODUCTS, INC., a Utah corporation (“LBC”), and GLOBRANDS, LLC, a
New Mexico limited liability company (“GB”).

 

RECITALS

 

A. GB is engaged in the business of marketing and distributing condoms,
Electronic-Cigarettes, Electronic-Cigars, Cigars, Hookahs and Hookah Tobacco
(all sizes, materials, flavors, and packaging) and beverages, including energy
drinks and water beverages, and related merchandise with the HUSTLER trademark
(the “Products”) pursuant to three license agreements (“License Agreements”)
from LFP Product Licensing, LLC (“HUSTLER”).

 

B. LBC has been formed by CirTran Corporation, a Nevada corporation (“CirTran”),
to arrange for the manufacture, marketing and distribution of the Products
through various distribution channels, including traditional retail channels as
well as catalogs, internet, live shopping and other channels.

 

C. GB desires to grant to LBC the exclusive rights during the term of this
Agreement to manufacture, distribute and sell the Products through all
distribution channels (herein the “Purpose”) in all areas where GB has rights
under its License Agreements from HUSTLER (“the Territory”).

 

D. The parties desire to set forth their agreements in writing.

 

NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1. Manufacturing.

 

(a) Subject to all of the terms and conditions of the License Agreements, LBC
shall be the exclusive master manufacturer for all Products for GB to be sold in
the Territory, as defined below. If and to the extent that LBC does not perform
the actual manufacturing itself, LBC will select and contract with vendors and
subcontractors (a “Vendor”) to manufacture the Products as described below and
will provide overall quality control, logistics, management and administrative
duties with respect to manufacturing as needed. GB will not cause or permit any
Product not manufactured by or under the supervision of LBC to be imported, sold
or distributed in the Territory.

 

   

 

 

(b) The initial Products consist of an energy drink (tentatively called “HUSTLER
Energy Drink”) in regular and in sugar free versions and flavored or unflavored
water beverage (tentatively called “HUSTLER Water” or “HUSTLER H2Oh”), condoms
with different sizes and packages, Electronic ciggerattes, electronic cigars,
cigars, hookas and hooka tobacco with HUSTLER brand (the “Initial Products”).
The parties have determined that Vendors will be required for the following
functions relating to the Initial Products: (i) identification of key regional
bottlers for beverages and international manufacturers for condoms, cigars and
e-cigarettes, (ii) finalization of Product formulation for the beverages, design
and production of sample / prototypes Initial Products, (iii) production of
prototype Initial Product packaging and bottling and conversion to production
line packaging and bottling, (iv) supply chain management, and (v) subcontractor
to identify and coordinate with Vendors under clauses (i) through (iv). GB and,
to the extent provided in the License Agreements, HUSTLER, shall have the right
to approve all of such Vendors, which approval will not be unreasonably withheld
or delayed. GB may suggest entities or groups to serve as Vendor in any such
capacity, and LBC will consider such suggestions in good faith. LBC will
contract directly with the Vendors and on such pricing and payment terms as
shall be negotiated directly between LBC and the Vendors. If and when LBC
determines in its reasonable judgment that additional or different Vendors are
required or desirable, it shall engage such additional Vendors, subject in each
case to GB’s approval, which approval will not be unreasonably withheld or
delayed. LBC may engage its affiliates as Vendors, subject to the approval
conditions described herein.

 

(c) As additional Products are developed, the parties shall similarly identify
the Vendors which are required and LBC will engage the Vendors subject to GB’s
approval.

 

(d) LBC shall engage directly with all distributors and customers as the vendor
of record and negotiate all payment terms directly. As vendor of record, all
payments for the Product will be made directly to LBC. All pricing terms shall
be approved by GB in advance in writing, which approval shall not be
unreasonably withheld or delayed.

 

(e) GB will use its best efforts to have LBC and, to the extent required, its
Vendors approved as manufacturers under the HUSTLER licenses. If a Vendor is
required to be approved but HUSTLER does not approve the Vendor, LBC will engage
an alternative Vendor, subject to GB’s approval as set forth above. If LBC is
not approved by HUSTLER, then notwithstanding Sections 1 (a) through (d) above,
(i) the Vendors will contract directly with GB, rather than LBC, and LBC shall
assign to GB any then-existing contracts with the Vendors, (ii) the roles of LBC
and GB in selecting and approving Vendors described in Sections 1(b) and (c)
shall be reversed, (iii) LBC shall remain as the vendor of record to customers
and distributors, and (iv) LBC shall supervise the manufacturers and other
Vendors approved by HUSTLER.

 

(f) LBC will be compensated for its services pursuant to this Section 1 as
described in Section 3.

 

2. Distribution and Sales.

 

(a) Subject to the terms and conditions of the License Agreements, LBC shall be
the exclusive master distributor for GB for all Products to be sold in the
Territory, as defined below. LBC has the right to engage other subcontractors to
provide distribution and marketing plans in the Territory and other services for
distributing the Products, including, but not limited to, all sales and
marketing for all wholesale and retail sales, online sales, packaging,
distribution in the Territory, on-premise and off-premise distribution, product
designs, and merchandise displays.

 

 2 

 

 

(b) During the term of this Agreement, GB covenants and agrees that neither it
nor any other person deriving their rights from GB (other than LBC) shall
manufacture, market, advertise, sell or distribute the Products or any
improvements or derivations thereof or any other product based on the licenses
from HUSTLER for any purpose that is competitive with the Purpose for which LBC
is contracting with GB under this Agreement (“Restricted Products”) which are
sold or distributed in the Territory.

 

(c) GB may engage LBC as its media placement agency to place all advertising in
print, web, television, radio and other promotional outlets on terms to be
agreed to by the parties pursuant to a media placement agreement agreed to by
LBC and GB (the “Media Placement Agreement”).

 

3. Compensation; Calculation and Payment of Royalties. GB shall compensate LBC
as follows:

 

(a) For its services rendered pursuant to Section 1(a) of this Agreement, LBC
shall receive from GB an amount equal to 20% of the cost of goods sold (“COGS”).
“COGS” includes all actual and verifiable third party costs, including the
actual cost of Product payable to the manufacturer and other costs that
generally accepted accounting principles, consistently applied, require LBC to
classify as costs of goods sold as well as, without duplication, the charges of
all Vendors.

 

(b) If LBC is providing services to GB pursuant to Section 1(e) rather than
Section 1(a), then LBC shall receive from GB and amount equal to 20% of COGS for
its supervision under Section 1(e). “COGS” includes all third party costs,
including the actual cost of Product payable to the manufacturer and other costs
that generally accepted accounting principles, consistently applied, require GB
to classify as costs of goods sold as well as, without duplication, the charges
of all Vendors.

 

(c) For its services rendered pursuant to Section 2(a) of this Agreement, LBC
shall receive from GB 10% of the gross sales (“Gross Sales”) of all Products in
the Territory. “Gross Sales” includes gross sales of the Products but does not
include separately stated charges for shipping, handling, insurance or taxes and
are net of any returns, markdowns, charge backs, credit card discounts, rebates,
refunds and similar charges. Gross Sales shall be calculated on a cash basis so
that payment is due only when payment is received for the Products.

 

(d) For its services rendered pursuant to Section 2(c), GB shall reimburse LBC
for media placement and other services provided by LBC under Section 2(c), plus
5% of the media placement costs, pursuant to the terms of the Media Placement
Agreement.

 

(e) From the Gross Sales of Product collected by LBC, LBC will pay on GB’s
behalf the royalty payable to HUSTLER under the HUSTLER license which is
calculated on the basis of a percentage of gross sales. GB shall remain solely
responsible for payment of (i) any minimum or other royalties or payments due
under the HUSTLER licenses which are not calculated as a percentage of sales,
and (ii) percentage royalties due on sales within the Territory if collected
Gross Sales are insufficient to pay the same.

 

 3 

 

 

(f) For purposes of determining the payments due under this Section 3, LBC will
give GB a quarterly report of Gross Sales and COGS. The quarterly reports
(“Quarterly Reports”) will be given by 45th day of each calendar quarter
reporting Gross Sales and COGS for the prior completed calendar quarter, as well
as royalties and compensation paid during such completed quarter. From Gross
Sales collected by LBC, LBC will pay on a monthly basis the Vendors, the HUSTLER
royalty described in Section 3(e) and will pay itself compensation due under
Sections 3(a) through (d). All remaining amounts of Gross Sales after such
payments shall be remitted to GB within five business days after the date of the
Quarterly Report.

 

4. Territory. As used herein, the “Territory” consists of all areas where GB has
rights under its License Agreements from HUSTLER.

 

5. Term and Termination.

 

(a) The initial term of this Agreement shall commence as of the date first
written above and shall terminate on November 30th, 2024 (the “Initial Term”).
This Agreement shall automatically renew for up to two renewal terms of five
years each as long as GB’s Licenses with HUSTLER are in full force and effect.

 

(b) Either LBC or GB may terminate this Agreement on 60 days prior written
notice to the other party based on a material breach of this Agreement by the
non-terminating party, unless such breach is cured within such 60-day period or,
in the event of a non-monetary breach which cannot reasonably be cured within 60
days, that the breaching party commences within such 60-day period steps
calculated to cure the breach as soon as practicable and the cure is completed
within 90 days.

 

6. Non-Competition. During the term of this Agreement, both parties agree that
they will not sell or distribute in the Territory the Product or any products
that are confusingly or substantially similar or directly competitive to the
Product other than as set forth in this Agreement.

 

7. Representations and Warranties.

 

(a) LBC warrants to GB and GB warrants to LBC that (i) it is an entity duly
organized, valid, existing and in good standing under the laws of the state,
province or country of its incorporation or establishment and has the corporate
or equivalent power to own its assets and properties and to carry on its
business as now being conducted; (ii) its obligations hereunder shall be
performed in full compliance with the all applicable determinations of any
governmental authority and all applicable federal, state or local laws,
statutes, ordinances, rules, regulations and orders (“Applicable Laws”); (iii)
it will cooperate with the other, as necessary, to remain in full compliance
with the Applicable Laws; (iv) the execution, delivery and performance of this
Agreement have been duly authorized, do not violate its certificate of
incorporation, by-laws or similar governing instruments or Applicable Law and do
not, and with the passage of time will not, materially conflict with or
constitute a breach under any other agreement, judgment or instrument to which
it is a party or by which it is bound; and (v) this Agreement is the legal,
valid and binding obligation of such party, enforceable in accordance with its
terms.

 

 4 

 

 



(b) GB represents and warrants that the HUSTLER License Agreements is in full
force and effect as of the date hereof and that such License Agreements has not
been amended from the form provided to LBC.

 

(c) LBC will be responsible to obtain, and costs will be reimbursed by GB upon
request by LBC, all licenses, permits and governmental approvals for the sale of
the Products in the Territory. GB shall cooperate fully with LBC in seeking such
licenses, permits and approvals and shall execute such documents in support
thereof as LBC shall reasonably request. Each of the parties represents and
warrants to the other that it will notify LBC of any license, permit or approval
requirement which LBC has not obtained.

 

8. Covenants Regarding HUSTLER License Agreement.

 

(a) GB covenants and agrees that it shall maintain the HUSTLER License
Agreements in full force and effect during the term of this Agreement, other
than the removal of rights for areas outside of the Territory. GB shall not take
any action or allow any inaction which constitutes an event of default under the
HUSTLER License Agreements. In the event that GB receives a notice of default
under any of the HUSTLER License Agreements, it shall copy LBC with such notice
within three business days after receipt and shall keep LBC fully informed of
GB’s efforts to dispute or cure the alleged default. If the notice of default
relates to a monetary default, LBC shall have the right, but no the obligation,
to cure the default on GB’s behalf and GB shall repay the amounts so paid by LBC
on terms to be mutually agreed upon.



 

(b) GB agrees that it will not amend any of the HUSTLER License Agreements, or
waive or release any rights thereunder, during the term of this Agreement except
with LBC’s express written consent, unless such amendment, waiver or release
does not affect any rights or obligations in the Territory.

 

(c) LBC shall not knowingly take any action that constitute a material event of
default under the HUSTLER License Agreements. Breach of this Section 8(c) will
constitute a material breach of this Agreement.

 

9. License of Product Intellectual Property.

 

(a) Subject to the terms and conditions of this Agreement and the License
Agreements, GB hereby grants to LBC during the term of this Agreement an
exclusive license solely for the purpose of fulfilling LBC’s duties hereunder
(i) to use the intellectual property licensed from HUSTLER to manufacture, sell
and distribute the Products in the Territory (the “Purpose”); (ii) to use the
trademarks licensed from HUSTLER for the Purpose; and (iii) to use the recipes,
formulas, manufacturing specifications and know-how related to the Product for
the Purpose. The intellectual property described in clauses (i), (ii) and (iii)
of the preceding sentence is referred to as the “Product Intellectual Property”.

 

(b) GB represents, warrants and covenants that it has all necessary power and
authority to grant to LBC the rights to the Product Intellectual Property in
this Agreement, and neither the granting of the rights nor the exercise of them
by LBC will infringe or violate the intellectual property or other proprietary
or intangible rights of any other person or entity. GB has not been and is not,
as of the date of this Agreement, a party to any litigation enforcing or
defending GB’s rights in, to or with respect to the Products or the Product
Intellectual Property, and GB is not aware of any such claims made or threatened
involving the validity of GB’s rights in, to or with respect to the Products or
Product Intellectual Property.

 

 5 

 

 

(c) GB shall provide to LBC, and LBC shall have the right to use during the term
of this Agreement for the Purpose, such modifications, improvements, new
versions, redesigns or adaptations of the Products (collectively “Improvements”)
as may be developed or controlled by GB. LBC shall also have the right to make
such minor modifications and improvements necessary to correct any defects in
Product design or in response to customer input. All such Improvements and minor
modifications shall be the sole property of GB, both during and after the term
of this Agreement, except as provided in the HUSTLER Licenses.

 

10. Infringement and Indemnification.

 

(a) If GB or LBC becomes aware of any infringement or alleged infringement of
the Product Intellectual Property, that party shall immediately notify the other
in writing of the name and address of the alleged infringer, the alleged acts of
infringement, and any available evidence of infringement. GB shall take such
action with respect to the alleged infringement as GB determines is reasonable,
including commencement of legal action against the alleged infringer. If GB
determines that it is not reasonable to pursue the infringement, it shall so
notify LBC, in which event, other than as provided in the HUSTLER Licenses, LBC
shall have the right to pursue claims against the alleged infringer. In the
event LBC elects to pursue the alleged infringer, any and all expenses incurred
in connection with such legal proceedings shall be borne solely by LBC, who
shall retain for itself any and all monies or other benefits derived from such
legal proceedings.

 

(b) LBC will defend, indemnify and hold harmless GB and its employees,
directors, officers and agents against any third party allegations, demands,
suits, investigations, causes of action, proceedings or other claims (“Third
Party Claims”) and from all damages, liabilities, judgments, costs and expenses
(including attorneys’ fees and costs) and other such losses (“Losses”) which are
based on, and send arise in connection with such Third Party Claims to the
extent based on, any of the following: (i) any failure of LBC to comply with any
Applicable Law; or (ii) any other breach of LBC’s obligations under this
Agreement, including, without limitation, any representations or warranties of
LBC.

 

(c) GB will defend, indemnify and hold harmless LBC and its employees,
directors, officers and agents against any Third Party Claims (as defined above)
and any Losses (as defined above) which are based on and arise in connection
with such Third Party Claims and to the extent based on, any of the following:
(i) any negligent act or omission by GB relating to GB’s design and
specifications for the Product or marketing and promotion of the Product; (ii)
any failure of GB to comply with any Applicable Law; (iii) any other breach of
GB’s obligations under this Agreement, including any representations or
warranties of GB; (iv) the Product infringing upon any intellectual property
rights of a third party, including, without limitation, patent, copyright, trade
secret, trademark, etc.; or (v) allegation of illness, personal injury or death
caused by the Product or any other product liability claim related to the
Product which results from the design or specifications provided by GB.

 

 6 

 

 

(d) The Party entitled to indemnification under this Section 10 (the
“Indemnified Party”) will provide the Party obligated to provide indemnification
under this Section 10 (the “Indemnifying Party”) with prompt notice of any Third
Party Claim for which its seeks indemnification, provided that the failure to do
so will not excuse the Indemnifying Party of its obligations under this Section
10 except to the extent prejudiced by such failure or delay. The Indemnifying
Party will defend any such Third Party Claim and have the sole right to control
the defense and settlement of the Third Party Claim, provided that the
Indemnified Party may not, without the Indemnified Party’s consent, enter into
any settlement, which admits guilt, liability or culpability on the part of the
Indemnified Party. The Indemnified Party will provide reasonable cooperation to
the Indemnifying Party in defending any Third Party Claim.

 

11. Miscellaneous.

 

(a) Assignment. This Agreement shall be binding upon the parties and their
respective successors and assigns. Neither party may assign this Agreement in
whole or in part without the other party’s prior written consent, which consent
shall not be unreasonably withheld or delayed. LBC may delegate performance of
its obligations hereunder to one or more affiliates.

 

(b) Notices. All notices hereunder shall be sufficiently given for all purposes
hereunder if in writing and delivered personally, sent by document, overnight
delivery service or, to the extent receipt is confirmed, faxed to the
appropriate address or number set forth below.

 

If to LBC:

Iehab Hawatmeh

c/o LBC Products, Inc,

6360 S. Pecos Rd., Suite 8,

Las Vegas, NV 89120

Email: iehab@lbcproducts.com

     

If to GB:

R. Sayegh

c/o GloBrands, LLC

317 Commercial St. NE Suite A PMB 480, Albuquerque, NM 87102Address

Email: Jay@globrandsllc.com

 

 

or at such other address and to the attention of such other person as either
party may designate by written notice to the other.

 

(c) Governing Law, Dispute Resolution. This Agreement shall be governed by and
construed by the laws of Nevada, disregarding the conflicts of laws provisions
thereof. Any claim, dispute or controversy arising out of, or relating to any
section of this Agreement or the making, performance, or interpretation of the
rights and obligations explicitly set forth in this Agreement shall, upon the
election by written notice of either party, be settled on an expedited basis by
binding arbitration in Las Vegas, Nevada before a single arbitrator mutually
agreeable to the parties, or if no agreement is reached, before a single
arbitrator from the American Arbitration Association selected in accordance with
its rules then in effect, which arbitration shall be conducted in accordance
with such rules, and judgment on the arbitration award may be entered in any
court having jurisdiction over the subject matter of controversy.

 

 7 

 

 

(d) Attorneys’ Fees. In the event of any litigation concerning any controversy,
claim or dispute among the parties hereto, arising out of or relating to this
Agreement or the breach hereof, or the interpretation hereof, the prevailing
party shall be entitled to recover from the losing party reasonable expenses,
attorneys’ fees, and costs incurred therein or in the enforcement or collection
of any judgment or award rendered therein.

 

(e) Amendment and Waiver. Except as otherwise expressly provided herein, any
provision of this Agreement may be amended only with the written consent of the
parties. No term or provision of this Agreement shall be deemed waived unless
such waiver shall be in writing and signed by the party making such waiver. Any
waiver of a particular breach of this Agreement shall not constitute a waiver of
any other breach, nor shall any waiver be deemed a continuing waiver unless it
so states expressly.

 

(f) Entire Agreement; Severability. This Agreement supersedes all proposals and
term sheets, oral or written, all negotiations, conversations or discussions
between or among parties relating to the subject matter hereof and all past
dealing or industry custom. If any provision of this Agreement is held to be
illegal or unenforceable, that provision shall be limited or eliminated to the
minimum necessary so that this Agreement shall otherwise remain in full force
and effect and enforceable.

 

(g) Survival of Obligations. The obligations of confidentiality and exclusivity
arising under this Agreement are intended to survive any termination of this
Agreement.

 

(h) Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed to be an original, and all of which together shall
constitute one and the same Agreement.

 

Signature Page Follows

 

 8 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 



 

LBC PRODUCTS, INC.,

a Utah corporation

      By: /s/ Iehab Hawatmeh     Iehab Hawatmeh     President        

GLOBRANDS, LLC,

a New Mexico limited liability company

      By: /s/ R. Sayegh   Name: R. Sayegh   Title: Manager

 

 9 

 

 

